     Case 2:20-cv-01016-RSWL-AS Document 16 Filed 04/27/20 Page 1 of 1 Page ID #:100



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10 Brian Whitaker                                     )    2:20-cv-01016-RSWL-ASx
                                   Plaintiff,         )
11
             v.                                       )
12                                                    )    ORDER DISMISSING CASE
13 Pacific Coast Taco, Inc. et al                     )
                                                      )
14                                                    )
                                   Defendant.
15                                                    )
16           On April 15, 2020, the Court ordered counsel to Show Cause [15] why this action should
17 not be dismissed for lack of prosecution. To date, counsel has not complied with this order.
18           Accordingly, good cause appearing therefore, the Court hereby DISMISSES this action
19 without prejudice for failure to prosecute and failure to obey an order of this Court. The Clerk of
20 the Court is directed to close the file.
21
             IT IS SO ORDERED.
22
      Dated: April 27, 2020                       s/ RONALD S.W. LEW
23
                                                  HONORABLE RONALD S. W. LEW
24                                                U.S. District Judge
25
26
27
28
                                                     1
